Citation Nr: 0939521	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 26, 2006 
for the assignment of a 
20 percent disability rating for a service-connected 
lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1983 to June 1996. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  Original jurisdiction over this 
case now resides with the RO in Indianapolis, Indiana.

Procedural history

The Veteran was awarded service connection for a chronic 
lumbosacral strain via a June 1997 RO rating decision; a 10 
percent disability rating was assigned effective June 25, 
1996.  

On July 16, 1999, the RO received the Veteran's claim of 
entitlement to an increased disability rating greater than 10 
percent for her service-connected lumbosacral spine 
disability.  The RO denied the claim in July 2000.  The 
Veteran disagreed and perfected an appeal as to the increased 
rating issue.  

In the above-referenced October 2006 rating decision, the RO 
increased the Veteran's lumbosacral spine disability rating 
from 10 percent disabling to 
20 percent disabling, effective August 26, 2006.  The RO 
subsequently awarded the Veteran a 40 percent disability 
rating for her lumbosacral spine disability effective the 
same date, August 26, 2006.  The Veteran has not expressed 
disagreement with either rating.  Rather, the Veteran has 
disagreed with the assigned effective date, claiming 
entitlement to a 20 percent disability rating effective as of 
the date of her claim for an increased rating, July 16, 1999.  
The Veteran duly perfected an appeal as to this issue.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in April 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.
Clarification of issue on appeal

As noted above, in February 2008, the RO increased the 
Veteran's lumbosacral spine disability rating from 20 to 40 
percent disabling, effective August 26, 2006.  At the April 
2009 hearing, the Veteran and her very able representative 
clearly stated that the Veteran does not seek a disability 
rating greater than the currently assigned 40 percent, nor 
does she claim entitlement to an effective date earlier than 
August 26, 2006 for the assignment of this 40 percent rating.  
Rather, the Veteran has specifically limited her appeal to 
the issue of entitlement to an effective date earlier than 
August 26, 2006 for the assignment of a 20 percent disability 
rating.  See the April 2009 hearing transcript, pages 2 and 
3.  Accordingly, the Veteran's increased rating claim is 
deemed withdrawn and is no longer in appellate status.  

In May 2003, the Veteran also perfected appeals as to claims 
of entitlement to an increased disability rating for service-
connected cervical strain with disc herniation in the 
bilateral shoulders and elbows; and entitlement to service 
connection for right shoulder impingement syndrome.  In a 
statement received on July 27, 2005, the Veteran withdrew the 
increased rating claim. See the Veteran's July 27, 2005 
Statement in Support of Claim; see also a September 4, 2007 
Report of Contact [confirming the Veteran's withdrawal of the 
cervical spine issue].  Additionally, at a November 2007 
hearing before the RO, the Veteran withdrew her right 
shoulder service-connection claim.  See the November 26, 2007 
RO hearing transcript, 
page 1.  Accordingly, those issues have also been withdrawn 
and are no longer in appellate status.  See 38 C.F.R. 
§ 20.204 (2008).  

In a December 2006 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for left 
trochanteric bursitis; a 10 percent disability rating was 
assigned effective May 24, 2006.  To the Board's knowledge, 
the Veteran has not disagreed with the assigned rating or 
effective date.  Accordingly, the issue is not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
FINDINGS OF FACT

1.  A claim for an increased disability rating for the 
Veteran's service-connected lumbosacral spine disability was 
received on July 16, 1999.  The RO granted an increased 
disability rating of 20 percent, with an effective date of 
August 26, 2006 assigned.  

2.  The medical and other evidence of record indicates that 
from February 7, 2000 to August 26, 2006, the Veteran's 
lumbosacral spine disability was manifested by pain and 
limitation of motion that was moderate in severity.  


CONCLUSION OF LAW

The criteria for an effective date of February 7, 2000 for 
the assignment of a 20 percent disability rating for the 
lumbosacral spine disability have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an earlier effective date for the 
assignment of a 20 percent disability rating for her service-
connected lumbosacral spine disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).        See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

No VCAA notice is necessary in this case because, as is more 
thoroughly discussed in the law and regulations section 
immediately below, the outcome of this claim as to effective 
dates depends exclusively on documents which are already 
contained in the Veteran's VA claims folder.  In any event, 
the Veteran has been provided with VCAA notice regarding 
degree of disability and effective dates in a letter dated 
April 3, 2008.  The Veteran has not indicated there is any 
outstanding evidence relevant to this claim.

With respect to general due process considerations, the 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.           See 
38 C.F.R. § 3.103 (2008).  She has retained the services of a 
representative who has presented argument on her behalf, and 
she testified before the undersigned at a personal hearing in 
April 2009. 

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Effective dates

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2008).

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of the Veteran's initial appeal of her 
lumbosacral spine increased rating claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine, effective September 26, 
2003. See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003) Where 
a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  In any event, the revised criteria may not 
be applied to any time period before the effective date of 
the change.              See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2007); VAOPGCPREC. 3-2000; Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

The Board believes that the criteria listed in former 
Diagnostic Code 5292 [limitation of motion of the lumbar 
spine] most closely approximate the Veteran's reported and 
observed lumbar spine disability symptomatology during the 
time period under review.  The evidence of record indicates 
that the Veteran's complaints during this time period 
predominantly consisted of low back pain and limitation of 
motion, which are congruent with the rating criteria found in 
this diagnostic code.  

Former Diagnostic Code 5292 provides a 40 percent rating for 
limitation of motion of the lumbar spine that is severe; a 20 
percent rating for limitation of motion of the lumbar spine 
that is moderate; and a 10 percent rating for limitation of 
motion of the lumbar spine that is slight.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.   Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  The Board observes that, in general, "slight" is 
defined as "small in amount or extent; not great or 
intense."  See Webster's New World Dictionary, Third College 
Edition (1988), 1262.  "Moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
Id. at 871.  "Severe" is generally defined as "of a great 
degree: serious."  Webster's Ninth New Collegiate Dictionary 
1078 (1990).

Analysis

The RO has assigned an effective date of August 26, 2006 for 
the 20 [now 40] percent rating of the Veteran's service-
connected lumbosacral spine disability.  The Veteran contends 
that the 20 percent rating should be made effective as of 
July 16, 1999, the date VA received her claim for an 
increased rating.  See the April 2009 hearing transcript, 
page 3.  She in essence contends that the severity of her 
lumbosacral spine disability in fact approximated that which 
would allow for the assignment of a 20 percent rating as of 
that date.

The Board wishes to point out that the Veteran currently has 
not been assigned a 20 percent rating at any time.  That is, 
a 10 percent rating has been assigned by the RO from June 25, 
1996 to August 26, 2006 and a 40 percent rating has been 
assigned thereafter.  This does not alter the Veteran's claim 
or the Board's analysis.     

As has been discussed in the law and regulations section 
above, under 38 C.F.R. § 3.400(o), an increased rating is 
awarded based upon when it is factually ascertainable that an 
increase in disability took place.  The effective date may be 
assigned up to a year earlier than the date of claim.  It is 
undisputed that the Veteran's claim was filed on July 16, 
1999.  Thus, the earliest potential effective date for the 
increased rating could be July 16, 1998.

To warrant a 20 percent rating under the former Diagnostic 
Code 5292, the evidence must show moderate limitation of 
motion of the lumbar spine.  
For reasons discussed immediately below, the Board finds that 
the medical evidence shows that the Veteran's symptomatology 
more nearly approximates the criteria for moderate limitation 
of motion from February 7, 2000 to August 26, 2006.  
See 38 C.F.R. § 4.7 (2008).

The Veteran has undergone multiple VA and private 
examinations of her lumbar spine since her separation from 
service in 1996.  The Veteran's pertinent lumbar spine range 
of motion assessments are outlined in the chart below.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  See 38 C.F.R. § 4.71, Plate V (2008) 
as well as Note (2) to the General Rating Formula for 
Diseases and Injuries of the Spine.

As noted above, "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Thus, moderate 
limitation of motion would equate to the mid range of motion 
[e.g., extension at approximately 15 degrees].



	(CONTINUED ON NEXT PAGE)






Forwar
d 
flexio
n
Extens
ion
Left 
latera
l 
flexio
n
Right 
latera
l 
flexio
n
Left 
latera
l 
rotati
on
Right 
later
al 
rotat
ion
Combin
ed
Normal 
0-90
0-30
0-30
0-30
0-30
0-30
240 
degree
s
April 
1997 
exam 
by 
A.I.M.
0-70
0-30
0-30
0-30
0-30
0-30
220 
degree
s
Feb. 
2000 
VA 
Exam
0-60
0-15
Full 
with 
pain
Full 
with 
pain
Full 
with 
pain
Full 
with 
pain
195 
degree
s
Nov. 
2002 
VA 
Exam 
0-90
0-15
Full 
with 
pain
Full 
with 
pain
Full 
with 
pain
Full 
with 
pain
225 
degree
s
May 
2005 
VA 
Exam
0-71
0-30
0-24
0-28
0-16
0-17
186 
degree
s
Aug. 
2006 
VA 
Exam
0-50
0-30
0-25
0-25
0-15
0-15
160 
degree
s

Pertinently, there is no evidence of record demonstrating 
that the Veteran's lumbosacral spine disability manifested in 
more than slight limitation of motion at any time prior to 
the February 2002 examination.  Indeed, the Veteran's April 
1997 examination results, listed above, note limitation of 
flexion of the lumbar spine by only 20 degrees [45 degrees 
would be mid range].  All other ranges of motion were 
observed as normal.    

The Board finds that the range of motion assessments taken at 
the February 7, 2000 VA examination for the first time 
demonstrate "moderate" or "average" limitation of motion.  
The VA examiner noted forward flexion of the lumbar spine to 
60 degrees, and extension to 15 degrees, half of what is 
considered to be normal extension.  Although Veteran's 
observed ranges of motion fluctuated from examination to 
examination, all assessments taken up to August 2006 
demonstrate moderate limitation of motion.  

Crucially, no evidence of record dated prior to this February 
7, 2000 VA examination report demonstrates moderate 
limitation of motion of the lumbar spine.  Accordingly, the 
Board finds that it was factually ascertainable that an 
increase in disability took place as of that date.  Thus, the 
effective date of the 20 percent rating is established as 
February 7, 2000.  See 38 C.F.R § 3.400(o) (2008).  

Further, at no point after this February 7, 2000 VA 
examination and prior to August 26, 2006 [the date of the 
Veteran's most recent VA examination] did the Veteran's 
lumbosacral spine disability manifest in limitation of motion 
that can be considered severe.  The Veteran does not so 
contend.  

Accordingly, the reports listed in the chart above 
demonstrate limitation of motion of the lumbar spine that may 
be described as moderate in severity from February 7, 2000 to 
August 26, 2006.  For this reason, the Board finds that a 20 
percent rating may be assigned for the Veteran's lumbosacral 
spine disability from the date of her February 7, 2000 VA 
examination to August 26, 2006, the effective date of her 
currently assigned 40 percent disability rating.  

As has been discussed in the law and regulations section 
above, the former schedular criteria may be applied 
prospectively.  The current schedular criteria may not, 
however, be applied retroactively, that is prior to their 
effective date in September 2003.  Thus, the Veteran's back 
disability may not be evaluated under the current schedular 
criteria for the period starting July 16, 1998 and ending 
February 7, 2000. 

In summary, for reasons and bases explained above, the Board 
concludes that prior to February 7, 2000 a 10 percent 
disability rating was properly assigned for the Veteran's 
service-connected lumbar spine disability.  An effective date 
of February 7, 2000 for the award of a 20 percent disability 
evaluation for the service-connected lumbosacral spine 
disability is warranted.  This rating was increased to 40 
percent effective August 26, 2006 per the RO's February 2008 
rating decision, which is not a subject of this appeal.  The 
20 percent rating is therefore effective from February 7, 
2000 to August 26, 2006.  The appeal is allowed to the extent 
stated.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date of February 7, 2000 for the 
award of a 20 percent disability evaluation for the service-
connected lumbosacral spine disability is granted, subject to 
governing regulations concerning the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


